                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 20-01684-SHG
ORVILLE CEDRIC NANCE                                                                                                   Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0970-4                                                  User: mattingly                                                             Page 1 of 2
Date Rcvd: Mar 04, 2021                                               Form ID: pdf008                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 06, 2021:
Recip ID                 Recipient Name and Address
db                     + ORVILLE CEDRIC NANCE, 3102 W TUCANA ST, TUCSON, AZ 85745-1508

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 06, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 4, 2021 at the address(es) listed
below:
Name                               Email Address
ABBEY ULSH DREHER
                                   on behalf of Creditor U.S. Bank Trust N.A. abbeyu@bdfgroup.com, AZ.ECF@BDFGROUP.COM

DENISE ANN FAULK
                                   on behalf of Creditor UNITED STATES OF AMERICA [IRS] denise.faulk@usdoj.gov pamela.vavra@usdoj.gov

DIANNE 2 KERNS
                                   on behalf of Trustee DIANNE C. KERNS mail@dcktrustee.com ecf@dcktrustee.com,dckerns@dcktrustee.com

DIANNE 3 KERNS
                                   on behalf of Trustee DIANNE C. KERNS mail@dcktrustee.com ecf@dcktrustee.com,dckerns@dcktrustee.com

DIANNE C. KERNS
                                   mail@dcktrustee.com ecf@dcktrustee.com,dckerns@dcktrustee.com

LEONARD J. MCDONALD, JR.
                                   on behalf of Creditor Deutsche Bank National Trust Company as Trustee for Morgan Stanley IXIS Real Estate Capital Trust



        Case 4:20-bk-01684-SHG Doc 79 Filed 03/04/21 Entered 03/06/21 22:39:49                                                                      Desc
                             Imaged Certificate of Notice Page 1 of 5
District/off: 0970-4                                        User: mattingly                                                          Page 2 of 2
Date Rcvd: Mar 04, 2021                                     Form ID: pdf008                                                         Total Noticed: 1
                          2006-1, Mortgage Pass Through Certificates, Series 2006-1 ecf@tblaw.com

RICHARD E ANDERSON
                          on behalf of Creditor U.S. Bank Trust National Association as Trustee of the Igloo Series IV Trust randerson@andersonvela.com

U.S. TRUSTEE
                          USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 8




      Case 4:20-bk-01684-SHG Doc 79 Filed 03/04/21 Entered 03/06/21 22:39:49                                                           Desc
                           Imaged Certificate of Notice Page 2 of 5
                                      UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
Hearing Information:
                       Debtor:   ORVILLE CEDRIC NANCE
                 Case Number:    4:20-BK-01684-SHG          Chapter: 13

          Date / Time / Room:    WEDNESDAY, MARCH 03, 2021 02:00 PM VIDEO CONF HRGS

         Bankruptcy Judge:       SCOTT H. GAN
              Courtroom Clerk:   TERESA MATTINGLY
               Reporter / ECR:   ALICIA JOHNS                                                           0.00


Matter:
              HEARING ON DEBTOR'S OBJECTION TO TRUSTEE'S MOTION TO DISMISS FOR DELINQUENT PLAN PAYMENTS
              AND MOTION TO EXTEND DEADLINE FOR DEBTOR TO FILE AN AMENDED CHAPTER 13 PLAN.
              R / M #: 68 / 0



Appearances:
        CRAIG MORRIS, ATTORNEY FOR DIANNE C. KERNS, CHAPTER 13 TRUSTEE, Appearing by videoconference
        ORVILLE CEDRIC NANCE, DEBTOR, Appearing by videoconference
        DENISE ANN FAULK, ATTORNEY FOR UNITED STATES, Appearing by videoconference




Page 1 of 3                                                                                    03/04/2021   2:18:33PM

Case 4:20-bk-01684-SHG Doc 79 Filed 03/04/21 Entered 03/06/21 22:39:49                                 Desc
                     Imaged Certificate of Notice Page 3 of 5
                                           UNITED STATES BANKRUPTCY COURT
                                                  FOR THE DISTRICT OF ARIZONA

                                                                 Minute Entry
(continue)...   4:20-BK-01684-SHG                 WEDNESDAY, MARCH 03, 2021 02:00 PM


Proceedings:                                                                                                                      1.00

          Mr. Morris advises there are a number of problems with the plan, one being that the Debtor is substantially delinquent on the
          plan payments. With the IRS's pending objection, the plan payments would need to be much higher than what has been
          proposed in the current plan. The pending plan proposes to pay only the priority portion of the Arizona Department of
          Revenue claims. The IRS has a sizeable secured claim and a relatively small priority claim and there is no proposal to pay
          those in the plan. There are unfiled quarterly withholding reports.

          The Court will hear from IRS's counsel.

          Ms. Faulk thinks Mr. Morris clearly set out the problems with the plan and the IRS's position.

          The Court asks if the issue has to do with sales tax or transaction privilege taxes.

          Mr. Morris thinks they are withholding taxes and have not been paid over to the IRS.

          The Court wonders if the trustee and creditor are talking about the returns that are required under Section 1308.

          Mr. Morris responds that on the proof of claim it shows the Debtor as the responsible person for Latrikunda Transport
          Services, LLC.

          The Court engages in discussion with the Debtor about what appears to be structural problems with the Chapter 13 plan. The
          Debtor will need to determine if there are any options to overcome the stated issues. It understands that the Debtor thinks
          he can overcome the issues if new counsel can be retained.

          COURT: THE COURT WILL CONTINUE THE HEARING AND ALLOW THE DEBTOR AN ADDITIONAL THIRTY DAYS TO
          OBTAIN COUNSEL. AT THE NEXT HEARING THE DEBTOR SHOULD PROPOSE SOMETHING THAT SHOWS PROGRESS
          HAS BEEN MADE.

          Mr. Nance had asked his attorney to have the business portion of the debt settled outside of the Chapter 13 plan. It would be
          his preference to address the unsecured portion of the claim outside of the Chapter 13. The IRS amount includes
          assessments or assumed taxes because they did not have the reports that they needed. They are not numbers that he can
          agree with. He has asked a financial company to come in and work with the IRS to take the part of the business tax obligation
          to a settlement issue. They have already made a filing with the IRS on behalf of the company to be able to work out a
          settlement. If the IRS will work with them outside of the bankruptcy he thinks it can be worked out.

          The Court understands the Debtor thinks the bankruptcy case may not be the resolution needed at this point in time. The
          Debtor needs to be able to work with the IRS to resolve some important outstanding issues. The Debtor cannot be allowed to
          remain in bankruptcy and use the automatic stay to work out those other problems. The case must proceed with the Debtor
          making plan payments.

          Mr. Morris has nothing to add.

          COURT: THE HEARING IS CONTINUED TO TUESDAY, APRIL 6, 2021 AT 2:00 P.M.
          The interested parties are to appear via ZoomGov.com. The hearing ID is 160 941 8143 and the passcode is 203925.
          Alternatively the parties may cut and paste the following hearing link into a web browser:
          <https://www.zoomgov.com/j/1609418143?pwd=eDdaNkZ0THNKazcrTFhRelZ3NkRBQT09>.

          The matter stands at recess.

Page 2 of 3                                                                                                                   03/04/2021   2:18:33PM

Case 4:20-bk-01684-SHG Doc 79 Filed 03/04/21 Entered 03/06/21 22:39:49                                                             Desc
                     Imaged Certificate of Notice Page 4 of 5
                                               UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF ARIZONA

                                                            Minute Entry
(continue)...   4:20-BK-01684-SHG                WEDNESDAY, MARCH 03, 2021 02:00 PM



          Copy of the M.E. mailed by BNC to:
          Orville Nance, Debtor
          tlm




Page 3 of 3                                                                           03/04/2021   2:18:33PM

Case 4:20-bk-01684-SHG Doc 79 Filed 03/04/21 Entered 03/06/21 22:39:49                     Desc
                     Imaged Certificate of Notice Page 5 of 5
